Citation Nr: 1222202	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-06 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left thumb disability.

2.  Entitlement to an initial rating in excess of 10 percent for right wrist carpal tunnel syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia and gastroesophageal reflux.

4.  Entitlement to an initial rating in excess of 10 percent prior to February 10, 2009 and in excess of 40 percent from February 2009 for lumbar spine degenerative disc disease.

5.  Entitlement to an initial compensable rating for external hemorrhoids.

6.  Entitlement to service connection for a left shoulder condition, to include as secondary to the service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served in the United Air Force from February 1986 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2010 rating decision, the RO granted service connection for a right shoulder subacromial bursitis tendonitis assigning a 10 percent rating, effective October 1, 2006.  The Veteran received notice of the rating decision the same month.  In an October 2010 Statement of Accredited Representative, the representative stated that the Veteran was satisfied with the service connection of the right shoulder.  In May 2012, however, the Veteran's representative listed on the Appellant's Brief entitlement to a higher rating for a right shoulder disability as an issue for review.  Even if the Appellant's Brief is construed as a Notice of Disagreement (NOD), the NOD is untimely.  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2011).

However, the claim for an increased rating in excess of 10 percent for the service-connected right shoulder disability is referred to the RO for further development.

In October 2009, the Veteran testified during a personal hearing at the RO.  A transcript of that hearing is of record.

The issue of entitlement to a compensable rating for allergic rhinitis has been withdrawn, as indicated on page 1 of the October 2009 DRO (decision review officer) hearing transcript and is no longer on appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of higher initial ratings for right wrist carpal tunnel syndrome and lumbar spine; and service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected hiatal hernia and gastroesophageal reflux is not productive of considerable impairment of health.

2.  The Veteran's hemorrhoid is manifested by recurrent hemorrhoids with no more than fairly frequent bleeding absent evidence of persistent bleeding with secondary anemia or fissures.

3.  The Veteran is right hand dominant.

4.  The residuals of a left thumb injury are rated at maximum schedular rating for limitation of motion of the thumb without the equivalent of amputation of the thumb with metacarpal resection or at the metacarpophalangeal joint or through the proximal phalanx.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected hiatal hernia and gastroesophageal reflux are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7346 (2011).

2.  The criteria for entitlement to a disability rating of 10 percent, but no higher, for the Veteran's service-connected bleeding hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.114(a), Diagnostic Code 7336 (2011).

3.  There is no legal basis for the assignment of a rating higher than 20 percent for residuals of a left thumb injury.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5152 and 5228 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (1).

A July 2006 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

Moreover, it is well to observe that service connection for the left thumb disability and hiatal hernia and gastroesophageal reflux have been established and initial ratings for these conditions have been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claims have been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection and assigning an initial disability rating for each of these conditions, he filed a NOD contesting the initial rating determinations.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).

The RO furnished the Veteran a Statement of the Case that addressed the initial ratings assigned, included notice of the criteria for higher ratings for those conditions, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The claims file contains treatment records identified by the Veteran, VA treatment records, testimony, lay statements, private treatment records, private opinions, and VA examinations. With regard to the VA examinations, the VA has a duty to ensure that its examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the report reflects review of the claims file and assessment of the Veteran's contentions and disabilities, the report is adequate.  The duty to assist in the gathering of records and a VA examination has been met.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claims.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).

Applicable Laws and Regulations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  The schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Hiatal Hernia and Gastroesophageal Reflux

The Veteran's service-connected hiatal hernia and gastroesophageal reflux is rated pursuant to 38 C.F.R. § 4.11, Diagnostic Code 7346 analogous to hiatal hernia.

Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.11, Diagnostic Code 7346 (2011).

Service treatment records show that the Veteran was treated for GERD (gastroesophageal reflux disease) in August 1997.  He was prescribed Zantac.  He had an esophagogastroduoenscopy and was prescribed Prilosec and Aciphex.  

A September 2006 imaging study diagnosed the Veteran with small sliding type hiatal hernia with mild to moderate spontaneous intermittent supine gastroesophageal reflux.

The August 2006 pre-discharge examination noted that the Veteran took Aciphex for heartburn, pain behind the breastbone, reflux, and regurgitation of stomach contents and reported upper gastrointestinal series findings of small sliding type hiatal hernia with mild to moderate spontaneous intermittent supine gastroesophageal reflux.

An April 2008 treatment record from Goldsboro Medical Clinic noted GERD controlled with Nexium.

A February 2009 VA examination reflects that the Veteran was prescribed Nexium for retrosternal burning and symptoms of reflux.  There was no history of hospitalization or surgery, trauma, esophageal neoplasm, nausea, vomiting, dysphagia, melena, weight loss, malnutrition, or dilation.  However, there was esophageal distress, heartburn or pyrosis, and regurgitation. 

During the personal hearing, the Veteran testified that he had pain, regurgitation, and burning in the chest.  He took Nexium and antacids daily.  He stated that the condition was worsened by spicy foods and vegetables.  He reported no unintentional weight loss or anemia.

The Veteran does not meet the criteria for a rating in excess of 10 percent for his service-connected hiatal hernia and gastroesophageal reflux.

The Veteran's service-connected hiatal hernia and gastroesophageal reflux is manifested by symptoms of epigastric distress pain, regurgitation, pyrosis, and burning in the chest.  However, the record does not indicate considerable impairment of health.  In fact, an April 2008 VA treatment record noted that his symptoms were controlled with medication.  The February 2009 VA examination reflected no history of hospitalization or surgery, trauma, esophageal neoplasm, nausea, vomiting, dysphagia, melena, weight loss, malnutrition, or dilation.  

To the extent the Veteran indicates in his own statements that his hiatal hernia and gastroesophageal reflux has resulted in functional impairment at both home and work, his accounts of that impairment appear consistent with the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2011).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).

A higher 30 percent rating is not warranted because there is no medical evidence of considerable impairment on health.

The Veteran's disability has been no more than 10 percent disabling since the date of the receipt of the claim so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition since that date.  Fenderson, supra.

Since the record does not establish that the rating criteria are inadequate to rate the manifestations of the service-connected hiatal hernia and gastroesophageal reflux, extraschedular consideration is not warranted.  The record does not indicate frequent periods of hospitalization due to this disability.  The disability picture as demonstrated is addressed by the established rating standard (i.e., pain, epigastric distress pain, regurgitation, pyrosis, and burning in the chest) .  The service-connected hiatal hernia disability picture in this regard is not shown to be unusual or exceptional.  Thun v Peake, 22 Vet. App. 111, 115-116 (2008).

Hemorrhoids

The Veteran's service-connected  hemorrhoids have been rated zero percent disabling under Diagnostic Code 7336.  38 C.F.R. § 4.114.

The rating schedule provides for a noncompensable (zero percent) rating for mild or moderate internal or external hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7736.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Id. Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.

Service treatment records do not reflect treatment for hemorrhoids in service.

An April 2008 treatment record from Goldsboro Medical Clinic noted "stable chronic hemorrhoids."

A February 2009 VA examination reflects that the Veteran used topical cream.  He has difficulty keeping the area clean because of protrusion of tissue and hemorrhoids.  There was no history of hospitalization, trauma, neoplasm, obstetrical injury, spinal cord injury, rectal prolapse, and proctitis.  However, he had occasional rectal bleeding and anal infections.  Current symptoms included itching, burning, pain, but no tenesmus and difficulty passing stool.  The size of the external hemorrhoid was 1 cm.  There was no evidence of thrombosis, bleeding, fissures, anorectal fistula, rectal stricture, sphincter impaired, or rectal prolapse, but there was excessive redundant tissue.  There was no significant effect on occupation or usual daily activities.

During the personal hearing, the Veteran reported having external hemorrhoids that bleed continuously.  He had difficulty cleaning himself adequate after a bowel movement and used suppositories daily.  The Veteran also had fecal leakage at times.

The Veteran's disability more nearly approximates the criteria for a rating of 10 percent for his hemorrhoids.  While the Veteran does not have such manifestation as thrombosis, irreducibility, and excessive redundant tissue, his disability is persistent with frequent recurrences involving rectal bleeding, anal infections, itching, burning, fecal leakage and pain, but no tenesmus and difficulty passing stool.  A 20 percent evaluation, however, is not warranted at any time because neither secondary anemia nor fissures have been shown.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran's disability has been no more than 10 percent disabling since the date of the receipt of the claim so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition since that date.  Fenderson, supra.

Since the record does not establish that the rating criteria are inadequate to rate the manifestations of the service-connected hemorrhoids, extraschedular consideration is not warranted.  His symptoms and severity are contemplated by the criteria.  The record does not indicate frequent periods of hospitalization due to this disability. The service-connected hiatal hernia disability picture in this regard is not shown to be unusual or exceptional.  Thun v Peake, 22 Vet. App. 111, 115-116 (2008).

Left Thumb

The left thumb disability was assigned a disability rating of 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5228. 

Under Diagnostic Code 5228, a 20 percent rating evaluation is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

The criteria for rating traumatic arthritis in Diagnostic Code 5010 direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5010.

In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Service treatment records showed that the Veteran injured his left thumb in November 2000 while playing football.  He was treated for a sprain/strain with Motrin.  On follow-up, he had normal x-rays of the left thumb.  He was diagnosed with gamekeeper's thumb and was treated with thumb spica splint.  In November 2001, he had chronic swelling and instability in the left thumb and was eventually referred to Kinston Orthopedics and Sports Medicine where he underwent a left thumb reconstruction in December 2002.  He had an uncomplicated post-operative recovery and rehabilitation with eventual return to full duty.

An August 2006 pre-discharge examination showed a gap 3.5 cm between the left thumb and base of the fifth finger.  There was limited motion at interphalangeal joint of flexion 30 degrees (normal was 60 degrees) and x-ray findings of post-surgical change in the proximal phalanx of the left thumb.

An April 2008 treatment record from Goldsboro Medical Clinic noted pain in the MTP joint of the left thumb consistent with arthritis and tendonitis.  He had reconstructive surgery in the past and limited range of motion.  

A February 2009 VA examination reflects complaints of pain and limited motion.  The Veteran could not approximate the thumb to any of the fingers.  He gets within one inch of the index finger and within two inches of the middle finger, and less with the fourth and fifth finger.  He lacked strength and mobility in the thumb.  Upon physical examination, there was deformity of the MP joint.  There was no ankylosis.  He had weakness of grip of this left hand due to the ability to bring the thumb over to the fingers or adduct the thumb.  He had normal range of motion of the index, long, ring, and little fingers.  He had impaired use of the left hand because of the restriction of movement of the left thumb.  An x-ray showed surgical hardware noted of the proximal phalanx.  No acute bony process.  No significant degenerative changes noted and the soft tissue was normal.  The Veteran is right handed.  

A 20 percent rating is the maximum rating under Diagnostic Code 5228, which the Veteran is assigned.  The Note following Diagnostic Code 5228 provides that consideration should also be given to whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand. Moreover, VA regulations also provide that ankylosis of the thumb can still be evaluated as an amputation at the metacarpophalangeal joint or through proximal phalanx based on other manifestations.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain due to the Veteran's service-connected left thumb are contemplated in the currently assigned 20 percent rating.  While the VA examiner reported objective evidence of pain on motion of his left thumb, there was no finding of additional or new limitation of motion after repeated finger motion.  Even with consideration of the finding of mild decrease in hand strength, and the lay statements regarding hand pain, there is no indication that pain, due to disability of the residuals of the left thumb disability caused functional loss greater than that contemplated by the currently assigned 20 percent evaluation. 38 C.F.R. §§ 4.40, 4.45; DeLuca. A separate evaluation for pain is not for assignment.

The Board has also considered whether the Veteran could be assigned a higher or separate evaluation under other diagnostic codes.

The Veteran has been assigned a separate rating for his scar, Diagnostic Codes 7801 to 7805.  Therefore, a higher rating is not warranted these codes.

Under Diagnostic Code 5224, a 10 percent disability evaluation is contemplated for favorable ankylosis of the thumb.  A 20 percent disability evaluation is warranted for unfavorable ankylosis of the thumb.  A note following the criteria indicates that consideration should also be given to whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

The provisions regarding the evaluation of the ankylosis of the thumb also provide that if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion or there is rotation or angulation of a bone, the disability should be evaluated as an amputation at the metacarpophalangeal joint or through proximal phalanx.  If both the carpometacarpal and interphalangeal joints are ankylosed, the disability should be evaluated as unfavorable ankylosis, even if each joint is fixed in a favorable position.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the disability should be evaluated as unfavorable ankylosis. If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the disability should be evaluated as favorable ankylosis.  Note 4 of 38 C.F.R. § 4.71a, evaluations of ankylosis or limitation of motion of single or multiple digits of the hand.  Higher evaluations are provided under Diagnostic Codes 5216 to 5223 that govern the criteria pertaining to favorable and unfavorable ankylosis of multiple digits. 38 C.F.R. § 4.71a.

In order for the Veteran's disability to be evaluated as an amputation at the metacarpophalangeal joint or through the proximal phalanx, there must be ankylosis of both the carpometacarpal and interphalangeal joints, and either is in extension or full flexion, or with rotation or angulations of a bone.  Note 4 of 38 C.F.R. § 4.71a, evaluation of ankylosis or limitation of motion of single or multiple digits of the hand.  

A higher rating is not warranted because the evidence does not show the equivalent of an amputation with metacarpal resection; favorable or unfavorable ankylosis of thumb and any finger on the left hand; or a disability as the equivalent of loss of use of the hand. 38 C.F.R. § 4.71a, Diagnostic Codes 5125, 5152, 5216 to 5223, and 5224.  There is no medical finding that the interphalangeal joint of the left thumb is ankylosed as evidenced by his ability to grasp and hold.  The objective medical evidence does not show that the Veteran's disability is so severe as to equate to thumb amputation with metacarpal resection.  VA regulations provide that loss of use exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  

The Board acknowledges the Veteran's report that his left thumb disability causes difficulty holding some objects and pain.  However, he expressly testified that he is still able to hold and grasp objects.  He has not asserted that he is unable to use his entire left hand solely due to the symptomatology manifested by his left thumb disability.  His employment as an air traffic controller also suggests otherwise.

There is no medical evidence of muscle atrophy or other impairment that would indicate loss of use of his major extremity, or that the Veteran would be equally well served by the use of prosthesis.  38 C.F.R. § 3.350(a)(2).  

The Veteran's disability has been no more than 20 percent disabling since the date of the receipt of the claim so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition since that date.  Fenderson, supra.

Since the record does not establish that the rating criteria are inadequate to rate the manifestations of the service-connected left thumb disability, extraschedular consideration is not warranted.  Namely, the pain, limitation of motion, and effects on daily life are specifically contemplated by the criteria.  The disability picture as demonstrated is addressed by the established rating standard.  The service-connected left thumb disability picture in this regard is not shown to be unusual or exceptional.  Thun v Peake, 22 Vet. App. 111, 115-116 (2008).


ORDER

Entitlement to an initial rating in excess of 10 percent for the service-connected for hiatal hernia and gastroesophageal reflux is denied.

Entitlement to a 10 percent rating for external hemorrhoids is granted, subject to the provisions governing the award of monetary benefits. 

Entitlement to an initial rating in excess of 20 percent for the service-connected left thumb disability is denied.


REMAND

The Veteran asserts that he has a left shoulder disability as a result of service, to include as secondary to his service-connected right shoulder disability.
An August 2006 VA examiner concluded that there was no pathology found to render a diagnosis.  The Veteran submitted an opinion from his private physician that Dr. D. F., which diagnosed the Veteran with bilateral shoulder bursitis symptoms.  (See April 2008 Written Statement).  Further, a February 2009 ultrasound of the left shoulder showed a probable 3 cm lipoma in the soft tissues of the left posterior shoulder.

With regard to the right wrist carpel tunnel syndrome and back disability, the VA examinations were inadequate.  The VA examiners did not conduct appropriate nerve conduction studies.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran should be afforded a neurological examination, to include nerve conduction studies, to determine the current nature and severity of the right wrist carpel tunnel syndrome and back disability.


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, the RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, the RO should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the following disabilities of the left shoulder disability, if any.

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies or nerve conduction studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Based on a full review of the record, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that that the Veteran's left shoulder disability (if diagnosed) disability is a result of service, to include as secondary to his service-connected right shoulder disability.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.

A complete rationale must be provided for all opinions rendered. In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the disability in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After completion of 1 above, the Veteran must be afforded neurological and general medical examinations, by appropriate specialists, to determine the current severity of his right wrist carpal tunnel syndrome and lumbar spine disability. 

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted, including x-rays, electromyography and nerve conduction studies. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

The neurological examiner must assess the nature and severity of the Veteran's right carpal tunnel syndrome and low back disability in accordance with the latest AMIE worksheet for rating disabilities of the nerves.

Each examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

4.  Then readjudicate the claims. If any benefit sought on appeal is not granted, he and his representative should be furnished an SSOC, and should be afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


